Exhibit (10) P.

August 13, 2003

Bernard Masson

Re:

Offer of New Position

Dear Bernard:

I am delighted to extend you an offer to become the President, Consumer Group
and Senior Vice President, Eastman Kodak Company.  This letter briefly outlines
the role and compensation of the position.  I am confident that your
professional talents will continue to be a great asset to Eastman Kodak Company
in this new position.

Once signed by both parties, this letter will constitute an agreement between
Eastman Kodak Company (“Kodak”) and you.

1.

Position

Your position will be President, Consumer Group and Senior Vice President,
Eastman Kodak Company.  In this new position, you will report directly to
Antonio Perez, in his capacity as President and Chief Operating Office, Eastman
Kodak Company.

2.

Position Date

You will commence your new position on August 18, 2003.  Except as specifically
noted, the changes in your compensation described in this letter agreement will
become effective on this date.

3.

Location

You will continue to be located in Rochester, NY. 

4.

Base Salary

Your new base salary will be at the rate of $575,000 per year.

5.

EXCEL

Your target annual award under EXCEL will increase to 72% of your base salary,
making your new total targeted annual compensation $989,000.

Michael P. Morley, Chief Administrative Officer and Executive Vice President
EASTMAN KODAK COMPANY • 343 STATE STREET • ROCHESTER, NEW YORK 14650-0232
TEL (585) 724-4573 • FAX (585) 724-1655, E-Mail: morley@kodak.com





Mr. Bernard Masson, page -2-
August 13, 2003

6.

Stock Option Program

You will also continue to be eligible to participate in Kodak’s annual Stock
Option Program.  Your new annual target range under the program will be
22,400-33,600 options.  Your specific award for a year is, however, wholly
within the discretion of the Compensation Committee of the Board. 

As you know, Kodak is considering certain changes to its management long-term
compensation program.  In the event these changes are approved, some or your
entire annual target stock option grant may be replaced with a different form of
target award under a Company long-term compensation plan.  In determining the
size of your new target award for this purpose, you will be treated in
substantially the same manner as similarly situated senior executives of the
Company.

7.

Performance Stock Program

You will also be eligible to continue to participate in the Company’s
Performance Stock Program.  Commencing with the 2004-2006 performance cycle,
your target award for a full performance cycle will be 5,250 shares of
restricted Kodak common stock.

Here again, Kodak is considering certain changes to its Performance Stock
Program.  In the event these changes are approved, some or your entire target
award under the program may be replaced with a different form of target award
under a Company long-term compensation plan.  In determining the size of your
new target award for this purpose, you will be treated in substantially the same
manner as similarly situated senior executives of the Company.

8.

Severance


 

A.

In General.  If prior to August 13, 2008, Kodak terminates your employment for
reasons other than “Cause” or “Disability,” as those terms are defined below,
Kodak will pay you, subject to your satisfaction of the terms of this section, a
severance allowance equal to one (1) times your then-current annual total target
compensation (base salary plus target award under EXCEL).  The severance
allowance will be paid in equal consecutive monthly payments over the twelve
(12) month period commencing on the date of your termination of employment.

 

 

 

 

 

This severance allowance will be paid to you in lieu of any other severance
benefit, payment or allowance that you would otherwise be eligible for, except
any benefits payable to you under Kodak’s Termination Allowance Plan (“TAP”) or
any successor plan thereto.  To the extent, however, you are eligible for a
severance benefit under TAP (or any successor plan), the benefits payable to you
under this section will be reduced by the amount of such severance benefit.  In
no event will any of this severance allowance be “benefits bearing.”  Kodak will
withhold from this severance allowance all income, payroll and employment taxes
required by applicable law or regulation to be withheld.




Mr. Bernard Masson, page -3-
August 13, 2003

 

 

In the event you breach any of the terms of your Eastman Kodak Company
Employees’ Agreement or the Agreement, Waiver and Release described below, in
addition to and not in lieu of, any other remedies that Kodak may pursue against
you, no further severance allowance payments will be made to your pursuant to
this section and you agree to immediately repay to Kodak all moneys previously
paid to you pursuant to this section.

 

 

 

 

B.

Agreement, Waiver and Release.  In order to receive the severance allowance
described in this section, you must execute immediately prior to your
termination of employment a waiver, general release and covenant not to sue in
favor of Kodak (the “Agreement, Waiver and Release”), in a form satisfactory to
the Vice President and Director, Human Resources, of Kodak.

 

 

 

 

C.

Cause. For purposes of this letter, “Cause” shall mean:

 

 

 

 

 

i.

your continued failure, for a period of at least 30 calendar days following a
written warning, to perform your duties in a manner deemed satisfactory by your
supervisor, in the exercise of his/her sole discretion; or

 

 

 

 

 

 

ii.

your failure to follow a lawful written directive of the Chief Executive Officer
or your supervisor; or

 

 

 

 

 

 

iii.

your willful violation of any material rule, regulation, or policy that may be
established from time to time for the conduct of Kodak’s business; or

 

 

 

 

 

 

iv.

your unlawful possession, use or sale of narcotics or other controlled
substances, or, performing job duties while illegally used controlled substances
are present in your system; or

 

 

 

 

 

 

v.

any act of omission or commission by you in the scope of your employment (a)
which results in the assessment of a civil or criminal penalty against you or
Kodak, or (b) which in the reasonable judgment of your supervisor could result
in a material violation of any foreign or U.S. federal, state or local law or
regulation having the force of law; or

 

 

 

 

 

 

vi.

your conviction of or plea of guilty or no contest to any crime involving moral
turpitude; or

 

 

 

 

 

 

vii.

any misrepresentation of a material fact to, or concealment of a material fact
from, your supervisor or any other person in Kodak to whom you have a reporting
relationship in any capacity; or

 

 

 

 

 

 

viii.

your breach of Kodak’s Business Conduct Guide, the Eastman Kodak Company
Employee’s Agreement or similar guide or agreement of a prior employer.

 

 

 

 

 

D.

Disability.  For purposes of this letter, the term “Disability” means disability
under the terms of the Kodak Long-Term Disability Plan.




Mr. Bernard Masson, page -4-
August 13, 2003

9.

Miscellaneous

 

 

 

A.

Unenforceability.  If any portion of this letter agreement is deemed to be void
or unenforceable by a court of competent jurisdiction, the remaining portions
will remain in full force and effect to the maximum extent allowed by law.  The
parties intend and desire that each portion of this letter agreement be given
the maximum possible effect allowed by law.

 

 

 

 

B.

Headings.  The heading of the several sections of this letter agreement have
been prepared for convenience and reference only and shall not control, affect
the meaning, or be taken as the interpretation of any provision of this letter
agreement.

 

 

 

 

C.

Applicable Law.  This letter agreement, and its interpretation and application,
will be governed and controlled by the laws of the State of New York, applicable
as though to a contract made in New York by residents of New York and wholly to
be performed in New York without giving effect to principles of conflicts of
laws.

 

 

 

 

D.

Amendment.  This letter agreement may not be changed, modified, or amended,
except in a writing signed by both you and Kodak that expressly acknowledges
that it is changing, modifying or amending this letter agreement.

 

 

 

 

D.

At Will. Please also keep in mind that, regardless of any provision contained in
this letter agreement to the contrary, your employment at Kodak is “at will”. 
That is, you are free to terminate your employment at any time, for any reason,
and Kodak is free to do the same.

 

 

 

 

E.

Confidentiality.  You will agree to keep the content and existence of this
letter confidential except that you may review it with your attorney, financial
advisor, spouse, or adult children, or with my designee or me.  Upon any such
disclosure, you agree to advise these individuals of the confidential nature of
this letter agreement and the facts giving arise to it as well as their
obligations to maintain the confidentiality of this letter agreement and the
facts giving rise to it.  Notwithstanding the foregoing provisions of this
subsection to the contrary, you may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to you relating to such tax treatment and tax structure.

 

 

 

*          *          *

 

Your signature below means that:

 

 

1.

You have had ample opportunity to discuss the terms and conditions of this
letter agreement with an attorney of your choice and as a result fully
understand its terms and conditions; and

 

 

 

 

2.

You accept the terms and conditions set forth in this letter agreement; and




Mr. Bernard Masson, page -5-
August 13, 2003

 

3.

This letter agreement supersedes and replaces any and all agreements or
understandings whether written or oral that you may have with Kodak, or any
subsidiaries or affiliates, concerning the subject matter hereof.  This letter
agreement does not, however, replace or supersede your Eastman Kodak Company
Employee’s Agreement.

If you find the foregoing acceptable, please sign your name on the signature
line provided below and return the original signed copy of this letter agreement
directly to my attention on or prior to August 15, 2003.  Best of luck to you
Bernard in your new position.

 

Very truly yours,

 

 

 

 

 

Michael P. Morley

MPM:llh
Enclosure

CC:

Antonio M. Perez

 

Robert L. Berman


Signed:

 

 

 

--------------------------------------------------------------------------------

 

 

Bernard Masson

 

 

 

 

Dated:

______________________________

 